Citation Nr: 1641509	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  12-31 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for bilateral Cormet femoral resurfacing as secondary to service-connected lumbar spondylosis and degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to November 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2009 and February 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In July 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing has been obtained and associated with the record.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran asserts that service connection is warranted for bilateral Cormet femoral resurfacing as secondary to his service-connected lumbar spondylosis and degenerative disc disease.  

The Veteran was afforded a VA spine examination in June 2009.  The examiner provided a negative opinion on whether the Veteran's left hip degenerative joint disease and resulting Cormet resurfacing were caused by his service-connected lumbar spine disability.  The examiner stated the left hip degenerative joint disease was age related.  A February 2010 VA opinion states the Veteran's right hip degenerative joint disease with resulting Cormet resurfacing were not due to or caused by his service-connected lumbar spine disability.  The rationale provided was there is no medical support for an association between degenerative disc disease of the lumbar spine and the development of degenerative joint disease of the hips.  

Unfortunately, the Board finds the June 2009 and February 2010 opinions inadequate for rating purposes.  While the examiner addressed whether the Veteran's bilateral hip degenerative joint disease with resulting Cormet femoral resurfacing was caused by his service-connected lumbar disability, the issue of whether it was aggravated by his service-connected lumbar spine disability was not addressed.  Where VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, as it is remains unclear whether the Veteran's bilateral hip degenerative joint disease with resulting Cormet femoral resurfacing was aggravated by the service-connected lumbar spondylosis and degenerative disc disease, the Board finds that remand is necessary to obtain an addendum opinion to address the etiological question noted above.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the February 2010 or June 2009 VA examinations of the Veteran.  The claims file, to include a copy of this Remand, must be made available to and pertinent documents therein reviewed by the examiner.  If neither examiner is available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The Veteran may be called in for examination, if deemed warranted.  In an addendum opinion, the examiner should provide an opinion on the following:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hip degenerative joint disease with resulting Cormet femoral resurfacing was aggravated (the opinion must specifically discuss the concept of aggravation) by his service-connected lumbar spondylosis and degenerative disc disease.  

Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2015).

The examiner should also provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner is unable to answer the questions posed without resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

2.  The AOJ should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If the question posed is not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

